UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33797 INTERNET BRANDS, INC. (Exact name of Registrant as specified in its charter) Delaware 95-4711621 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 909 N. Sepulveda Blvd., 11th Floor
